DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et al., US 8220298 (hereinafter Burke).
Regarding claim 1, Burke teaches a utility enclosure cover assembly comprising: 
a cover (22; 26) dimensioned to rest on the cover receiving ledge (100) of an enclosure box (80 as noted in Fig 15) and having an upper surface (Fig 16), a lower surface (Fig 16), a side wall between the upper and lower surfaces (Fig 16), at least one assembly opening extending from the side wall toward an interior of the cover (opening in 26; col 3, lines 43-45), and at least one tool opening (unnumbered feature located in 62; Fig 9) extending from the upper surface to the at least one assembly opening (Fig 9); 
at least one latch assembly (21) positioned within the at least one assembly opening (Fig 1) and movable between a locking position (Figs 2, 19) and an opening position (Figs 4, 18), wherein the at least one latch assembly is normally biased toward the locking position (col 4, lines 15-20), and wherein the at least one latch assembly comprises: 
a body (40) having a tongue (42) at one end, a spring stem (60) at another end and a cup (feature comprising walls as indicated in Annotated excerpt Fig 2 Burke below) between the tongue and the spring stem (Fig 5, 4), the cup having a plurality of side walls, a substantially enclosed bottom wall and an open upper surface such that the plurality of side walls, bottom wall and open upper surface (Annotated excerpt Fig 2 Burke) define an open container to receive an end of a cover opening tool (56), the cup being aligned with the at least one tool opening (52) such that the cup is accessible from the upper surface of the cover (col 4, lines 4-23);

    PNG
    media_image1.png
    359
    726
    media_image1.png
    Greyscale

Annotated excerpt-Fig 2 Burke
a spring (44) positioned on the spring stem (Fig 4) that normally biases the latch assembly toward the locking position (col 4, lines 15-20); and 
a latch stop (51) extending from the body that limits movement (side to side Fig 1) of the at least one latch assembly within the at least one assembly opening (Fig 1).
Regarding claim 2, Burke teaches the enclosure cover assembly according to claim 1, wherein the at least one assembly opening (opening in 26; col 2, lines 43-45) is shaped to conform to the shape of the latch assembly (21; Fig 1).
Regarding claim 3, Burke teaches the utility enclosure according to claim 1, wherein the tongue (42) has a camming surface (108) that engages an edge of the enclosure box (100) when the enclosure cover assembly (22, 26) is installed on the enclosure box (80 as noted in Fig 15) causing the latch assembly (21) to move toward the opening position (movement between Fig 17 –Fig 18) compressing the spring (44).
Regarding claim 4, Burke teaches the utility enclosure according to claim 1, wherein the cup (feature comprising walls as indicated in Annotated excerpt Fig 2 Burke) includes a drip opening (54) to drain water and debris from the cup (the cup has all the structural limitations of the claim; A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus has all the structural limitations of the claim See MPEP 2114).
Regarding claim 5, Burke teaches a utility enclosure comprising: 
an enclosure box (80 as noted in Fig 15) having a cover receiving ledge (100), and 
an enclosure cover assembly used to cover the enclosure box, the enclosure cover assembly including: 
a cover (22,26) dimensioned to rest on the cover receiving ledge of the enclosure box, the cover having an upper surface (Fig 16), a lower surface (Fig 16), a side wall between the upper and lower surfaces (Fig 16), and at least one assembly opening extending from the side wall toward an interior of the cover (opening in 26; col 3, line 43-45); 
at least one latch assembly (21) positioned within the at least one assembly opening (Fig 1) and movable between a locking position (Figs 2, 19) and an opening position (Figs 4, 18), wherein the at least one latch assembly is normally biased toward the locking position, and wherein the at least one latch assembly comprises: 
a body (40) having a tongue (42) at one end, a spring stem (60) at another end and a cup (feature comprising walls as indicated in Annotated excerpt Fig 2 Burke) between the tongue and the spring stem (Figs 5, 4), the cup having a plurality of side walls, a substantially enclosed bottom wall and an open upper surface such that the plurality of side walls, bottom wall and open upper surface (Annotated excerpt Fig 2 Burke) define an open container to receive an end of a cover opening tool (56), the cup being aligned with the at least one tool opening (52) such that the cup is accessible from the upper surface of the cover (col 4, lines 4-23);
a spring (44) positioned on the spring stem (Fig 4) that normally biases the latch assembly toward the locking position (col 4, lines 15-20); and 
a latch stop (51) extending from the body that limits movement (side to side Fig 1) of the at least one latch assembly within the at least one assembly opening (Fig 1).
Regarding claim 6, Burke teaches the utility enclosure according to claim 5, wherein the tongue (42) has a camming surface (108) that engages an edge of the enclosure box (100) when the enclosure cover assembly (22,26) is installed on the enclosure box (80 as noted in Fig 18) causing the latch assembly (21) to move toward the opening position (movement between Fig 17 –Fig 18) compressing the spring (44).
Regarding claim 7, Burke teaches the utility enclosure according to claim 6, wherein a perimeter wall (94) of the enclosure box (80 as noted in Fig 15) adjacent the cover receiving ledge (100) prevents the tongue (42) of the latch assembly (21) from returning to the locking position (Fig 18).
Regarding claim 8, Burke teaches the utility enclosure according to claim 7, wherein when the tongue (42) encounters a notch (unnumbered feature containing 92; Fig 19) in the perimeter wall (94) the spring (44) causes the latch assembly (21) to move (movement from Fig 18 to Fig 19) to the locking position locking the cover to the enclosure box (Fig 19).
Regarding claim 9, Burke teaches the utility enclosure according to claim 5, wherein the enclosure box (80 as noted in Fig 15) is a direct burial enclosure (grade level box; col 2, lines 18-22).
Regarding claim 10, Burke teaches the utility enclosure according to claim 5, wherein the cup (feature comprising walls as indicated in Annotated excerpt Fig 2 Burke below) includes a drip opening (54) to drain water and debris from the cup (the cup has all the structural limitations of the claim).
Regarding claim 12, Burke teaches the utility enclosure according to claim 11, further comprising a cover removal tool (52) that can be inserted in the at least one tool opening (unnumbered feature located in 62; Fig 9) to remove the cover from the enclosure box (col 4, lines 4-23).
Regarding claim 13, Burke teaches the utility enclosure according to claim 12, wherein when the cover removal tool (52) is inserted into the at least one tool opening (unnumbered feature located in 62; Fig 9) the tool can be pivoted to cause the latch assembly to move from the locking position to the open position box (col 4, lines 4-23; Fig 20).
Regarding claim 14, Burke teaches the utility enclosure according to claim 12, wherein the cover removal tool (52) has a free end (64) and an angled distal end (56).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al., US 8220298 (hereinafter Burke).
Regarding claim 15, Burke teaches the utility enclosure according to claim 14, wherein when the cover removal tool (52) is pivoted the angled distal end of the tool causes the latch assembly to move toward the opening position compressing the spring (col 4, lines 14-23). 
Burke is silent on when the cover removal tool is lifted the angled distal end of the tool engages an upper wall of the assembly opening permitting the enclosure cover to be lifted out of the enclosure box.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Burke’s cover removal tool could function as a handle to lift and remove the cover once the latch was opened (col 7, lines 23-27) using the angled distal end of the cover removal tool to contact an upper wall of the assembly opening caused by lifting the tool.  
Regarding claim 16, Burke teaches a utility enclosure kit comprising: 
an enclosure box (80 as noted in Fig 15) having a cover receiving ledge (100); and 
an enclosure cover assembly (22, 26, 21) that can rest on the cover receiving ledge and is used to cover the enclosure box (col 3, lines 10-15), 
the enclosure cover assembly including at least one latch assembly (21) movable between a locking position (Figs 2,19) and an opening position (Figs 4,18) allowing the enclosure cover assembly to automatically lock when installed on the cover receiving ledge of the enclosure box (col 2, lines 6-11) wherein the at least one latch assembly includes a body (40) having a tongue (42) at one end, a spring stem (60) at the another end (Fig 4), and a cup (feature comprising walls as indicated in Annotated excerpt Fig 2 Burke) between the tongue and spring stem, the cup having a plurality of side walls, a substantially enclosed bottom wall and an open upper surface such that the plurality of side walls, bottom wall and open upper surface define an open container to receive an end of a cover opening tool (56); and
a cover removal tool (52) having one end (56) configured to be inserted into the open container and engage the cup of the at least one latch assembly to unlock the enclosure cover assembly (Fig 4; col 4, line 4-23; It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform without modification to the device or structure. It does not constitute a limitation in any patentable sense. See MPEP 2111.04). 
Burke is silent on a cover removal tool configured to remove the enclosure cover assembly from the enclosure box.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Burke’s cover removal tool could function as a handle to lift and remove the cover once the latch was opened (col 7, lines 23-27) using the angled distal end of the cover removal tool to contact an upper wall of the assembly opening caused by lifting the tool.  
Regarding claim 17, Burke teaches the utility enclosure kit according to claim 16, wherein the enclosure cover assembly comprises: 
a cover (22, 26) dimensioned to rest on the cover receiving ledge (100) of the enclosure box (80; Fig 20), the cover having an upper surface (Fig 16), a lower surface (Fig 16), a side wall between the upper and lower surfaces (Fig 16), at least one assembly opening extending from the side wall toward an interior of the cover (opening in 26; col 3, lines 43-45), and at least one tool opening (unnumbered feature located in 62; Fig 9) extending from the upper surface to the at least one assembly opening (Fig 9); 
the at least one latch assembly (21) being positioned within the at least one assembly opening (Fig 1), and wherein the at least one latch assembly further includes: 
a spring (44) positioned on the spring stem (60) that normally biases the latch assembly toward the locking position (col 4, lines 15-20); and 
a latch stop (51) extending from the body that limits movement (side to side Fig 1) of the at least one latch assembly within the at least one assembly opening (Fig 1).
Regarding claim 18, Burke teaches the utility enclosure kit according to claim 17, wherein the tongue (42) has a camming surface (108) that engages an edge of the enclosure box (100) when the enclosure cover assembly (22, 26) is installed on the cover receiving ledge causing the latch assembly to move toward the opening position (movement between Fig 17 –Fig 18) compressing the spring (44).
Regarding claim 19, Burke teaches the utility enclosure kit according to claim 17, wherein a perimeter wall (94) of the enclosure box (80 as noted in Fig 15) adjacent the cover receiving ledge (100) prevents the tongue (42) of the latch assembly (21) from returning to the locking position (Fig 18).
Regarding claim 20, Burke teaches the utility enclosure according to claim 19, wherein when the tongue (42) encounters a notch (unnumbered feature containing 92; Fig 19) in the perimeter wall (94) the spring (44) causes the latch assembly (21) to move to the locking position (movement from Fig 18 to Fig 19) preventing the removal of the cover from the enclosure box (Fig 19).
Regarding claim 21, Burke teaches the utility enclosure according to claim 17, wherein the cup (feature comprising walls as indicated in Annotated excerpt Fig 2 Burke) includes a drip opening (54) to drain water and debris from the cup.
Regarding claim 22, Burke teaches the utility enclosure according to claim 17, wherein when the cover removal tool (52) is inserted into the at least one tool opening (unnumbered feature located in 62; Fig 9) the tool can be pivoted to cause the latch assembly to move from the locking position to the open position (col 4, lines 4-23; Fig 20).
Regarding claim 23, Burke teaches the utility enclosure according to claim 16, wherein the cover removal tool (52) has a free end (64) and an angled distal end (56).
Regarding claim 24, Burke teaches the utility enclosure according to claim 23, wherein when the cover removal tool (52) is pivoted upward the angled distal end of the tool causes the latch assembly to move toward the opening position compressing the spring (col 4, lines 14-23).
Burke is silent on when the cover removal tool is lifted the angled distal end of the tool engages an upper wall of the assembly opening permitting the enclosure cover to be lifted out of the enclosure box.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Burke’s cover removal tool could function as a handle to lift and remove the cover once the latch was opened (col 7, lines 23-27) using the angled distal end of the cover removal tool to contact an upper wall of the assembly opening caused by lifting the tool.  
Regarding claim 25, Burke teaches the utility enclosure according to claim 16, wherein the enclosure box (80 as noted in Fig 15) is a direct burial enclosure (grade level box; col 2, lines 18-22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Castle, US 4227731 A, teaches a tool for lifting and maneuvering utility access covers with insertion tool access to cup in latch bolt. 
Lacroix, EP 2079881 B1, teaches a manhole frame with cover hinged thereto with latch bolt activated by an insertion tool.  
Javaux, EP 1621679 A1, teaches a cover locking and unlocking device for a manhole for pavement with latch bolt activated by an insertion tool.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675